Citation Nr: 0713367	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to March 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of Level I hearing acuity for the right ear 
and Level I hearing acuity of the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in June 2003), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that the June 2003 VCAA letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2003, which was prior to the 
October 2003 rating decision, which granted service 
connection for bilateral hearing loss.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.   In March 2006, the veteran was sent 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Thus, the Board finds that the requirements set 
forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in August 2003 and 
June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran filed his claim in May 2003.  He was afforded a 
VA fee-based audiological examination in August 2003, which 
showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
20
40
85
LEFT
15
15
65
75

The puretone threshold average when rounded was 41 in the 
right ear and 43 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 96 
percent in both ears.  

At the time of the August 2003 VA fee-based audiological 
examination, the veteran was shown to have an average 
puretone hearing loss of 41 decibels in the right ear, with 
96 percent speech discrimination, which translates to a Roman 
numeral designation of I for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
43 decibels in the left ear, with 96 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

The veteran was afforded another VA audiological examination 
in June 2005, which showed pure tone thresholds, in decibels, 
as follows:



HERTZ 


1000
2000
3000
4000
RIGHT
20
20
55
90
LEFT
10
10
75
85

When rounded, the puretone threshold average was 46 in the 
right ear and 45 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 
100 percent in the right ear and 98 percent in the left ear.  
The examiner stated that the veteran had moderate to severe 
high frequency sensorineural hearing loss at 3000 and 4000 
hertz in the right ear, and moderately severe to severe high 
frequency sensorineural hearing loss at 3000 and 4000 hertz 
in the left ear.   

At the time of the June 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss of 
46 decibels in the right ear, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the veteran was 
shown to have an average puretone hearing loss of 45 decibels 
in the left ear, with 98 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R. 
§ 4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level I for the right ear and level I for the left 
ear equates to a zero percent disability evaluation.  

Table VIA is not for application in the instant case because 
neither VA examination showed that the veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 
was his puretone threshold 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board notes that the claims file also includes February 
2004 and September 2004 private audiological examinations.  
The February 2004 examination appeared 



to show pure tone thresholds, in decibels, from a frequency 
chart, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
25
55
90
LEFT
15
10
75
90

The puretone threshold average when rounded appeared to be 48 
in both ears.  Speech discrimination scores were 100 percent 
in both ears.
 
The September 2004 examination appeared to show pure tone 
thresholds, in decibels, from a frequency chart, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
20
60
85
LEFT
15
15
75
85

The puretone threshold average when rounded appeared to be 44 
in the right ear and 48 in the left ear.  Speech 
discrimination scores were 96 percent in both ears.

However, these private examinations are insufficient for 
rating purposes because it does not appear that the private 
examiners used the Maryland CNC test as required by 
regulation under 38 C.F.R. § 4.85(a).  Further, the reports 
are also insufficient for rating purposes under 38 C.F.R. § 
4.85 because the audiologists did not clearly state the 
puretone thresholds, in decibels, but rather provided a 
frequency chart that must be interpreted.  Nevertheless, even 
when applying Table VI to these examinations, hearing acuity 
would still be at level I one for both ears, which again 
equates to a zero percent disability evaluation.  

Further, in an April 2007 informal hearing presentation, the 
veteran's representative argued that VA audiological 
evaluations were inadequate for rating purposes because the 
tests were provided in a sound control room.  The Board notes 
here that 38 C.F.R. § 4.86(b) appears to be designed to 
remedy this potential problem.  Under this regulatory 
provision, when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIA, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise and 
appears to acknowledge that a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  See 64 Fed. Reg. 25203 (May 11, 
1999).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on his daily activities.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from August 2003 and most recently 
from June 2005, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


